DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpalli (US PGPUB: 20180247648, Filed Date: Feb. 27, 2018, hereinafter Nadimpalli) in view of Ragsdale (US PGPUB: 20180097768, Filed Date: Jan. 26, 2017, hereinafter Ragsdale).
Regarding independent claim 1, Nadimpalli teaches: A method for implementing customized, on-device processing workflows, comprising: 
training a first natural language processing (NLP) model using a first dataset relevant to a first backend system; (Nadimpalli – [0038] Fig. 8 is the first organizational. An organizational environment are monitored over a period of time to obtain training data (dataset) for a generating a model (NLP model) of business workflows  [0040] Fig. 3, At operations 304-308, the workflow map data structure is used as a training data set for generation of one or more models of workflows that are specific to the environment of the organization in which the front-end systems and back-end systems (generate models to the specific environment of the organization for the specific front-end and back-end system).  The models may include the learned workflows and pathways of particular organizations having particular attributes (particular organization are have different attributes for training the model). A machine-learned vocabulary that corresponds to how NLP (natural language processing) requests are formulated within the organization (specific organization). [0024] Organizations may employ or support any number of a broad range of back-end systems to assist in management of their operations. The training data (dataset) is unique to the particular organization.)
training a second NLP model using a second dataset relevant to a second backend system distinct from the first backend system; (Nadimpalli – Fig. 9 second organizational [0038] An organizational environment are monitored over a period of time to obtain training data (dataset) for a generating a model (NLP model) of business workflows  [0040] Fig. 3, At operations 304-308, the workflow map data structure is used as a training data set for generation of one or more models of workflows that are specific to the environment of the organization in which the front-end systems and back-end systems (generate models to the specific environment of the organization for the specific front-end and back-end system).  The models may include the learned workflows and pathways of particular organizations having particular attributes (particular organization are have different attributes for training the model). A machine-learned vocabulary that corresponds to how NLP (natural language processing) requests are formulated within the organization (specific organization). [0024] Organizations may employ or support any number of a broad range of back-end systems to assist in management of their operations. The training data (dataset) is unique to the particular organization.)
providing the first NLP model to the first user device; (Nadimpalli – [0074-0075] FIG. 8, here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “I can't access Adobe Creative Cloud . . . help!”. Based on a machined-learned mapping of the query to a machine-learned pathway into one or more of the back-end systems deployed within the organization, as discussed above, the learning module 204 automatically submits one or more requests to one or more back-end systems deployed within the organization on behalf of the user.)
and instructing the first user device to implement the first NLP model with at least one application installed on the first user device, (Nadimpalli – [0074] FIG. 8 depicts an example scenario 800 for improving the speed of performing a ticket-processing task within an organizational environment. [0075] Here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “I can't access Adobe Creative Cloud . . . help!” Based on a machined-learned mapping of the query to a machine-learned pathway into one or more of the back-end systems deployed within the organization, as discussed above, the learning module 204 automatically submits one or more requests to one or more back-end systems deployed within the organization on behalf of the user.)
wherein implementing the first NLP model comprises: detecting, at the first user device, a first trigger within text of the at least one application; (Nadimpalli – [0075] Here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “I can't access Adobe Creative Cloud . . . help!”)
and displaying a first user interface element on the first user device based on the detected first trigger. (Nadimpalli – [0076] upon receiving responses from the one or more back-end systems, the looking module 206 automatically cleans and summarizes the response data according to pre-defined organizational rules and generates updates to insights pertaining to the submission of the ticket and resolution of the ticket for use as training data and for subsequent anonymized disclosure across multiple organizations.)
Nadimpalli does not explicitly teach: assigning the first NLP model to a first organizational group comprising a first plurality of users; assigning the second NLP model to a second organizational group comprising a second plurality of users;
However, Ragsdale teaches: assigning the first NLP model to a first organizational group comprising a first plurality of users; (Ragsdale − [0011] The hero server authenticate the user for determining which group the user belongs to. Different tenants or groups (organizational group) have different associated backend systems. The first tenant or group belongs to SALESFORCE only. The second tenant or group belongs to the CONCUR and/or SALESFORCE.)
assigning the second NLP model to a second organizational group comprising a second plurality of users; (Ragsdale − [0011] Fig. 1, The hero server authenticate the user for determining which group the user belongs to. Different tenants or groups (organizational group) have different associated backend systems. The first tenant or group belongs to SALESFORCE only. The second tenant or group belongs to the CONCUR and/or SALESFORCE.)
based on determining that a first user device is assigned to a first user of the first plurality of users in the first organizational group: (Ragsdale − [0029] A service request from the hero agent can include an authentication token from the user device. The token can be used by the hero server to authenticate the user and validate the service request. In one example, it can also be used to determine a group to which the user belongs.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Nadimpalli with Ragsdale because both are in the same field of endeavor of training model for managing content in backend systems. Adding the teaching of Ragsdale provides the ability to associate backend systems for different organization. One of ordinary skill in the art would have been motivated to make such modification for improving response times via intelligent virtual assistant associated with different backend systems.
Regarding dependent claim 2, Nadimpalli teaches: providing the second NLP model to the second user device; (Nadimpalli – [0079] FIG. 9 depicts an example scenario 900 for improving the speed of performing an asset management task within an organizational environment. Here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “What's our strategy for end-of-support assets?” [0080] Based on a machined-learned mapping of the query to a machine-learned pathway into one or more of the back-end systems deployed within the organization, as discussed above, the learning module 204 automatically submits one or more requests to one or more back-end systems deployed within the organization on behalf of the user.)
and instructing the second user device to implement the second NLP model with at least one application installed on the second user device, wherein implementing the second NLP model comprises: detecting a second trigger within text of the at least one application; (Nadimpalli – [0079] FIG. 9 depicts an example scenario 900 for improving the speed of performing an asset management task within an organizational environment. Here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “What's our strategy for end-of-support assets?”)
and displaying a second user interface element on the second user device based on the detected second trigger. (Nadimpalli – [0082] The looking module 206 automatically cleans and reconciles the responses to the various database queries and generates insights pertaining to the workflow through which the original NLP query was resolved. The insights may then be used for updating the machine-learning models and or providing anonymized tips to other organizations for reporting on end-of-support assets.)
Nadimpalli does not explicitly teach: further comprising, based on determining that a second user device is assigned to a second user of the second plurality of users in the second organizational group:
However, Ragsdale teaches: further comprising, based on determining that a second user device is assigned to a second user of the second plurality of users in the second organizational group: (Ragsdale − [0029] A service request from the hero agent can include an authentication token from the user device. The token can be used by the hero server to authenticate the user and validate the service request. In one example, it can also be used to determine a group to which the user belongs.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Nadimpalli with Ragsdale because both are in the same field of endeavor of training model for managing content in backend systems. Adding the teaching of Ragsdale provides the ability to associate backend systems for different organization. One of ordinary skill in the art would have been motivated to make such modification for improving response times via intelligent virtual assistant associated with different backend systems.
Regarding dependent claim 4, Nadimpalli and Ragsdale teaches: wherein implementing the first NLP model further comprises automatically performing an action at the first backend system based on a determination by the first NLP model. (Nadimpalli – [0075] Here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “I can't access Adobe Creative Cloud . . . help!”)
Regarding dependent claim 5, Nadimpalli and Ragsdale teaches: wherein automatically performing an action at the first backend system comprises at least one of. ordering an item, authorizing an expenditure, and approving a request. (Nadimpalli – [0095] The user may then provide an utterance to confirm the intent to purchase the first phone in the list, saying “Yes, purchase phone #1.” In response, the skill may automatically complete a purchase order on behalf of the user via the organization's eProcurement system. The skill may further acknowledge the completion of the transaction, saying “I've submitted the order into your eProcurement system.”)
Regarding dependent claim 6, Nadimpalli and Ragsdale teach: wherein training the first and send NLP models is performed at a management server remote from the first and second user devices. (Nadimpalli − [0149] The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.)
Regarding dependent claim 7, Nadimpalli and Ragsdale teach: wherein implementing the first NLP model further comprises reporting results of the first NLP model to a management server. (Nadimpalli – [0075] Based on a machined-learned mapping of the query to a machine-learned pathway into one or more of the back-end systems deployed within the organization, as discussed above, the learning module 204 automatically submits one or more requests to one or more back-end systems deployed within the organization on behalf of the user.)
Regarding independent claim 8, is directed to a non-transitory, computer-readable medium. Claim 8 have similar/same technical features/limitation as claim 1 and the claims are rejected under the same rationale.
Regarding dependent claim 9, Nadimpalli teaches: providing the second NLP model to the second user device; (Nadimpalli – [0079] FIG. 9 depicts an example scenario 900 for improving the speed of performing an asset management task within an organizational environment. Here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “What's our strategy for end-of-support assets?” [0080] Based on a machined-learned mapping of the query to a machine-learned pathway into one or more of the back-end systems deployed within the organization, as discussed above, the learning module 204 automatically submits one or more requests to one or more back-end systems deployed within the organization on behalf of the user.)
and instructing the second user device to implement the second NLP model with at least one application installed on the second user device, wherein implementing the second NLP model comprises: detecting a second trigger within text of the at least one application; (Nadimpalli – [0079] FIG. 9 depicts an example scenario 900 for improving the speed of performing an asset management task within an organizational environment. Here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “What's our strategy for end-of-support assets?”)
and displaying a second user interface element on the second user device based on the detected second trigger. (Nadimpalli – [0082] The looking module 206 automatically cleans and reconciles the responses to the various database queries and generates insights pertaining to the workflow through which the original NLP query was resolved. The insights may then be used for updating the machine-learning models and or providing anonymized tips to other organizations for reporting on end-of-support assets.)
Nadimpalli does not explicitly teach: the stages further comprising, based on determining that a second user device is assigned to a second user of the second plurality of users in the second organizational group:
However, Ragsdale teaches: the stages further comprising, based on determining that a second user device is assigned to a second user of the second plurality of users in the second organizational group: (Ragsdale − [0029] A service request from the hero agent can include an authentication token from the user device. The token can be used by the hero server to authenticate the user and validate the service request. In one example, it can also be used to determine a group to which the user belongs.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Nadimpalli with Ragsdale because both are in the same field of endeavor of training model for managing content in backend systems. Adding the teaching of Ragsdale provides the ability to associate backend systems for different organization. One of ordinary skill in the art would have been motivated to make such modification for improving response times via intelligent virtual assistant associated with different backend systems.
Regarding dependent claim 11, Nadimpalli and Ragsdale teaches: wherein implementing the first NLP model further comprises automatically performing an action at the first backend system based on a determination by the first NLP model. (Nadimpalli – [0075] Here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “I can't access Adobe Creative Cloud . . . help!”)
Regarding dependent claim 12, Nadimpalli and Ragsdale teaches: wherein automatically performing an action at the first backend system comprises at least one of: ordering an item, authorizing an expenditure, and approving a request. (Nadimpalli – [0095] The user may then provide an utterance to confirm the intent to purchase the first phone in the list, saying “Yes, purchase phone #1.” In response, the skill may automatically complete a purchase order on behalf of the user via the organization's eProcurement system. The skill may further acknowledge the completion of the transaction, saying “I've submitted the order into your eProcurement system.”)
Regarding dependent claim 13, Nadimpalli and Ragsdale teaches: wherein training the first and send NLP models is performed at a management server remote from the first and second user devices. (Nadimpalli − [0149] The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.)
Regarding dependent claim 14, Nadimpalli and Ragsdale teaches: wherein implementing the first NLP model further comprises reporting results of the first NLP model to a management server. (Nadimpalli – [0075] Based on a machined-learned mapping of the query to a machine-learned pathway into one or more of the back-end systems deployed within the organization, as discussed above, the learning module 204 automatically submits one or more requests to one or more back-end systems deployed within the organization on behalf of the user.)
Regarding independent claim 15, is directed to a system. Claim 15 have similar/same technical features/limitation as claim 1 and the claims are rejected under the same rationale.
Regarding independent claim 16, Nadimpalli teaches: providing the second NLP model to the second user device; (Nadimpalli – [0079] FIG. 9 depicts an example scenario 900 for improving the speed of performing an asset management task within an organizational environment. Here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “What's our strategy for end-of-support assets?” [0080] Based on a machined-learned mapping of the query to a machine-learned pathway into one or more of the back-end systems deployed within the organization, as discussed above, the learning module 204 automatically submits one or more requests to one or more back-end systems deployed within the organization on behalf of the user.)
and instructing the second user device to implement the second NLP model with at least one application installed on the second user device, wherein implementing the second NLP model comprises: detecting a second trigger within text of the at least one application; (Nadimpalli – [0079] FIG. 9 depicts an example scenario 900 for improving the speed of performing an asset management task within an organizational environment. Here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “What's our strategy for end-of-support assets?”)
and displaying a second user interface element on the second user device based on the detected second trigger. (Nadimpalli – [0082] The looking module 206 automatically cleans and reconciles the responses to the various database queries and generates insights pertaining to the workflow through which the original NLP query was resolved. The insights may then be used for updating the machine-learning models and or providing anonymized tips to other organizations for reporting on end-of-support assets.)
Nadimpalli does not explicitly teach: the stages further comprising, based on determining that a second user device is assigned to a second user of the second plurality of users in the second organizational group:
However, Ragsdale teaches: the stages further comprising, based on determining that a second user device is assigned to a second user of the second plurality of users in the second organizational group: (Ragsdale − [0029] A service request from the hero agent can include an authentication token from the user device. The token can be used by the hero server to authenticate the user and validate the service request. In one example, it can also be used to determine a group to which the user belongs.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Nadimpalli with Ragsdale because both are in the same field of endeavor of training model for managing content in backend systems. Adding the teaching of Ragsdale provides the ability to associate backend systems for different organization. One of ordinary skill in the art would have been motivated to make such modification for improving response times via intelligent virtual assistant associated with different backend systems.
Regarding dependent claim 18, Nadimpalli and Ragsdale teaches: wherein implementing the first NLP model further comprises automatically performing an action at the first backend system based on a determination by the first NLP model. (Nadimpalli – [0075] Here, a user has signed into an application executing on a front-end system of the organization and has provided an NLP utterance: “I can't access Adobe Creative Cloud . . . help!”)
Regarding dependent claim 19, Nadimpalli and Ragsdale teaches: wherein automatically performing an action at the first backend system comprises at least one of: ordering an item, authorizing an expenditure, and approving a request. (Nadimpalli – [0095] The user may then provide an utterance to confirm the intent to purchase the first phone in the list, saying “Yes, purchase phone #1.” In response, the skill may automatically complete a purchase order on behalf of the user via the organization's eProcurement system. The skill may further acknowledge the completion of the transaction, saying “I've submitted the order into your eProcurement system.”)
Regarding dependent claim 20, Nadimpalli and Ragsdale teaches: wherein training the first and send NLP models is performed at a management server remote from the first and second user devices. (Nadimpalli − [0149] The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.)

Claim(s) 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpalli and Ragsdale as applied to claims 1-2, 4-9, 11-16, and 18-20 above, and further in view of Roller (US PGPUB: 20190140995, Filed Date: Nov. 3, 2017, hereinafter “Roller”).
Regarding dependent claims 3, 10 and 17, Nadimpalli does not explicitly teach: wherein the first user interface element is a card element comprising an actionable item that, if selected by the first user, causes the first backend system to perform an action.
However, Roller teaches: wherein the first user interface element is a card element comprising an actionable item that, if selected by the first user, causes the first backend system to perform an action. (Roller − [0016] The server may send instructions to the user device indicating these services or actions. Fig. 4 display actions available in the user interface for the user. For example “Send Times”, “Create Event”, etc. Examiner Notes the if limitation condition. The if condition does not require a user to perform the condition for the method claim. [0025] Once the model is built, the server may analyze new communication messages in pseudo-realtime.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Nadimpalli with Ragsdale and Roller because both are in the same field of endeavor of training model for managing content in backend systems. Adding the teaching of Roller provides the ability to associate backend systems for different organization. One of ordinary skill in the art would have been motivated to make such modification for improving response times via intelligent virtual assistant associated with different backend systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARL E BARNES JR/Examiner, Art Unit 2177        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177